DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-9 are pending in the application. Cancelled claims 1-5 and 10 have been noted. The amendment filed 10/8/21 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments, see p. 4-6, filed 10/8/21, with respect to claim 6 have been fully considered and are persuasive. Applicant argues that the experimental evidence demonstrates that controlling a ratio of a diffraction peak value of a (200) plane to a diffraction peak value of a (111) plane in an XRD analysis to a value of 0.17 or less has a dramatic effect on the surface hardness and that controlling the average crystal grain size of the coating layer to be 10 um to 50 um also has a dramatic effect on the surface hardness. This is found persuasive because the experimental data provided in Table 3 (p. 13 of the instant specification) demonstrates the criticality of controlling the ratio of a diffraction peak value of a (200) plane to a diffraction peak value of a (100) plane to achieve the claimed surface hardness and the experimental data provided in Table 4 (p. 14 of the instant specification) demonstrates the criticality of controlling the average crystal grain size of the coating layer in order to achieve the claimed surface hardness. Although Kim generally suggests that the surface hardness improves as the crystal grains become larger [0046]; [0048], it is only from Applicant’s experimental work that the relevance of the claimed crystallographic properties to the dramatic increase in surface hardness was determined. The rejection of claim 6 has been withdrawn. 
Allowable Subject Matter
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a tantalum carbide (TaC) material comprising: a base material; and a TaC coating layer, wherein the TaC coating layer has a ratio of a diffraction peak value of a (200) plane to a diffraction peak value of a (111) plane in a X-ray diffraction (XRD) analysis of 0.17 or less, the TaC coating layer comprises crystal grains having an average grain size of 10 microns to 50 microns, and the TaC material has a surface hardness of 15 GPa or greater within the context of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715